     Adam B. Stirrup, No. 257683
     BARADAT & PABOOJIAN, INC.
     720 West Alluvial Avenue
 1   Fresno, California 93711
     Telephone: (559) 431-5366
 2   Facsimile: (559) 431-1702

 3   Attorneys for Plaintiff
     PATRICK WARNSHUIS
 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9   PATRICK WARNSHUIS,                     )                    Case No. 1:19-cv-01454-AWI-BAM
                                            )
10               Plaintiff,                 )                    [PROPOSED] ORDER ON STIPULATION
                                            )                    RE: AMENDED COMPLAINT IN LIEU
11           vs.                            )                    OF RESPONDING TO MOTION TO
                                            )                    DISMISS
12   AMAZON.COM, INC.; AMAZON               )
     SERVICES, LLC; VALEANT                 )
13   PHARMACEUTICALS NORTH AMERICA, )
     LLC; PRODUCT QUEST                     )
14   MANUFACTURING, LLC; BAUSCH             )
     HEALTH US, LLC; and DOES 1 to 50,      )
15   inclusive,                             )
                                            )
16               Defendants.                )
     ______________________________________ )
17

18          WHEREAS the parties have executed a Stipulation regarding Plaintiff amending his Superior

19   Court Complaint and removal to Defendant BAUSCH HEALTH US, LLC’s pending Federal Rule of

20   Civil Procedure 12(b)(6) Motion from the Court=s calendar.

21          Good cause appearing, the Stipulation is APPROVED and it is so ORDERED:

22          1.      Plaintiff,   PATRICK WARNSHUIS, shall have ten (10) days from the date of this

23   Order to file a Second Amended Complaint.

24          2.     Defendant BAUSCH HEALTH US, LLC’s pending 12(b)(6) Motion to Dismiss shall

25   be removed from the Court’s calendar, without prejudice to Defendant, BAUSCH HEALTH US,

26   LLC’s, future right to respond to Plaintiff=s Second Amended Complaint and preserving Defendant

27        ORDER ON STIPULATION RE: AMENDED COMPLAINT       -1-                                    FILE NO. 25


28
                           BAUSCH HEALTH US, LLC’s objections or defenses thereto.

                     1              3.      Defendant BAUSCH HEALTH US, LLC’s response to the Second Amended

                     2     Complaint shall be filed within twenty one (21) days from the date Plaintiff files the Second

                     3     Amended Complaint.

                     4              4.      Any defendant filing a responsive pleading to the Second Amended Complaint shall

                     5     have twenty one (21) days from the date Plaintiff files the Second Amended Complaint to file a

                     6     response.

                     7     IT IS SO ORDERED

                     8
                           IT IS SO ORDERED.
                     9

                   10      Dated:        January 21, 2020
                                                                            SENIOR     DISTRICT JUDGE
                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
BARADAT & PABOOJIAN
720 West Alluvial Avenue
                                ORDER ON STIPULATION RE: AMENDED COMPLAINT       -2-                                    FILE N
Fresno, CA 93711   27

                   28
